Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 1 of 18 PageID 1354



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                          IN ADMIRALTY

 INTERNATIONAL SHIP REPAIR &
 MARINE SERVICES, INC.,

           Plaintiff,

 v.                                                                  Case No: 8:19-cv-605-T-36CPT

 BARGE B. 215,

       Defendant.
 ___________________________________/

                                              ORDER

           This cause comes before the Court on International Ship Repair & Marine Services, Inc.’s

 Amended Motion for Interlocutory Sale of Vessel (the “Motion”). (Doc. 62). Defendant Barge B.

 215 (the “Vessel”) and B. No. 215 Corporation (“B. No. 215 Corp.” and, together with the Vessel,

 the “Vessel Interests”), as owner of the Vessel, respond in opposition. (Doc. 69). The Court, having

 considered the parties’ submissions and being fully advised in the premises, will grant the Motion.

      I.       BACKGROUND

           International Ship Repair & Marine Services, Inc. (“Plaintiff”), a company operating a

 marine repair business in Tampa, Florida, initiated this in rem action against the Vessel on March

 11, 2019. (Doc. 1 ¶2). As alleged in Plaintiff’s Verified Complaint in rem (the “Complaint”), on

 or about November 5, 2018, the Vessel was delivered to Plaintiff’s yard. Id. at ¶4. Plaintiff

 performed repairs and provided berthing, along with other necessary services, to the Vessel on the

 order of the Vessel’s owner, master, or other representatives, in whose custody the Vessel was

 entrusted by the owner. Id. As of February 28, 2019, a total of $2,866,215.33 was due and owing

 to Plaintiff as a result of Plaintiff’s provided repairs, berthing, and other requisite services to the
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 2 of 18 PageID 1355



 Vessel. Id. at ¶6. Although Plaintiff demanded payment for its services in this amount, such

 charges have not been paid to Plaintiff. Id. at ¶8. Plaintiff claims entitlement to a maritime lien

 against the Vessel as a result of the provided services and berthing. Id. at ¶7. Through its

 Complaint, among other relief, Plaintiff requests the Court to: (i) order and adjudge that the Vessel

 be condemned and sold to pay the demand, along with prejudgment interest, costs, and attorney’s

 fees; and (ii) enter judgment in favor of Plaintiff for the amount of incurred damages, plus interest,

 prejudgment interest, costs, and reasonable attorney’s fees. 1 Id. at 3–4.

        In addition to filing the Complaint, Plaintiff moved for an order directing the Clerk of Court

 to issue a warrant of arrest, (Doc. 2 at 1), which the Court granted on March 15, 2019, (Doc. 7 at

 1). Plaintiff also moved the Court for appointment as the substitute custodian for the Vessel,

 highlighting its preparation to provide security, wharfage, and routine services for the safekeeping

 of the vessel at a cost substantially less than required by the United States Marshal. (Doc. 3 at 2).

 The Court granted this request on March 15, 2019, appointing Plaintiff to act as the substitute

 custodian of the Vessel and any equipment and property recovered on board. (Doc. 8 at 1).

        Thereafter, the Vessel Interests moved to vacate the arrest of the Vessel and dismiss the

 Complaint (the “Motion to Vacate Arrest”). (Doc. 19 at 9). Following a hearing, (Doc. 43), the

 Court denied the Motion to Vacate the Arrest on November 14, 2019, (Doc. 71 at 17). The Court

 also granted-in-part the Vessel Interests’ Motion to Set Security and Counter Security, setting the




 1
   The Vessel Interests lodge counterclaims for false arrest and breach of contract against Plaintiff
 in response. (Doc. 40 ¶¶1–13). In relevant part, the Vessel Interests allege that the arrest of the
 Vessel was wrongful, brought in bad faith, and meant to apply economic pressure to Bouchard
 Transportation Company (“Bouchard”) or B. No. 215 Corp. under circumstances in which Plaintiff
 had been instructed to cease work under the Repair Agreement. Id. at ¶9. The Vessel also alleges
 that such wrongful arrest has resulted in damages in the amount of $25,000.00 per day to B. No.
 215 Corp., which will continue until the Vessel is released. Id. at ¶10.
                                                   2
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 3 of 18 PageID 1356



 amount of security for the release of the Vessel at $1,711,379.40, to be deposited into the Court

 registry in accordance with the Local Admiralty Rules. Id.

          Plaintiff filed the Motion on September 11, 2019, during the pendency of the Motion to

 Vacate Arrest. Plaintiff seeks an order directing an interlocutory sale of the Vessel under Rule

 E(9)(a) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

 because the vessel’s condition is allegedly deteriorating and there has been an “unreasonable

 delay” in securing the Vessel’s release. (Doc. 62 at 1). The Vessel Interests filed a response in

 opposition. (Doc. 69). The Court held a hearing on the Motion on January 16, 2020. (Doc. 77). As

 such, the Motion is ripe for the Court’s review.

    II.      LEGAL STANDARD

          Rule E(9)(a) of the Supplemental Rule for Admiralty or Maritime Claims and Asset

 Forfeiture Actions provides:

                 (i) On application of a party, the marshal, or other person having
                 custody of the property, the court may order all or part of the
                 property sold—with the sales proceeds, or as much of them as will
                 satisfy the judgment, paid into court to await further orders of the
                 court—if:

                        (A) the attached or arrested property is perishable, or liable
                        to deterioration, decay, or injury by being detained in
                        custody pending the action;

                        (B) the expense of keeping the property is excessive or
                        disproportionate; or

                        (C) there is an unreasonable delay in securing release of the
                        property.

                 (ii) In the circumstances described in Rule E(9)(a)(i), the court, on
                 motion by a defendant or a person filing a statement of interest or
                 right under Rule C(6), may order that the property, rather than being
                 sold, be delivered to the movant upon giving security under these
                 rules.

 Fed. Supp. R. E(9)(a)(i)–(ii).

                                                    3
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 4 of 18 PageID 1357



           Given the language of Supplemental Rule E(9)(a)(i), a party moving for a vessel’s sale

 “need only demonstrate that one of [the Rule’s] conditions is present to justify an interlocutory

 sale of a vessel.” 20th Century Fox Film Corp. v. M.V. Ship Agencies, 992 F. Supp. 1434, 1437

 (M.D. Fla. 1997) (Corrigan, Mag.). “Because Supplemental Rule E(9) provides for interlocutory

 sales, it does not require, or even mention, the resolution of the merits of any particular claim;

 instead, the Rule focuses entirely on avoiding the recognized complications associated with

 maintaining a vessel under arrest.” Regions Bank v. Motor Yacht ROYAL INDULGENCE, No.

 3:10cv100/LAC/EMT, 2010 WL 4595792, at *3 (N.D. Fla. Oct. 13, 2010) (internal quotation

 marks omitted), report and recommendation adopted, No. 310cv100/LAC/EMT, 2010 WL

 4595729 (N.D. Fla. Nov. 4, 2010). Significantly, “[t]he interlocutory sale of a vessel is not a

 deprivation of property but rather a necessary substitution of the proceeds of the sale, with all of

 the constitutional safeguards necessitated by the in rem process.” Ferrous Fin. Servs. Co. v. O/S

 Arctic Producer, 567 F. Supp. 400, 401 (W.D. Wash. 1983).

           Finally, all sales of property must be made “by the marshal or a deputy marshal, or by other

 person or organization having the warrant, or by any other person assigned by the court where the

 marshal or other person or organization having the warrant is a party in interest.” Fed. Supp. R.

 E(9)(b). The proceeds of such sale must be paid forthwith into the Court’s registry to be disposed

 of according to law. Id.

    III.      ANALYSIS

           Plaintiff argues that the Court must order an interlocutory sale of the Vessel for two

 reasons: (1) the Vessel is perishable or liable to deterioration, decay, or injury by its detention in

 custody pending the action’s resolution; and (2) there has been an unreasonable delay in securing

 the release of the Vessel. The Court will address each basis.



                                                    4
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 5 of 18 PageID 1358



            A. Perishable or Liable to Deterioration, Decay, or Injury by Being Detained in
               Custody

        The first basis for ordering the sale of a vessel under Supplemental Rule E(9)(a)(i) is if the

 property is “perishable, or liable to deterioration, decay, or injury by being detained in custody

 pending the action.” Fed. Supp. R. E(9)(a)(i)(A). An analysis of cases in the Eleventh Circuit, and

 elsewhere, demonstrates that courts typically require the moving party to offer some type of

 evidence demonstrating that the subject vessel is liable to deterioration, decay, or injury, rather

 than allowing the moving party to rely on generalized statements regarding such conditions in

 order to support an interlocutory sale. See, e.g., Seacor Marine LLC v. FPC Sea Striker, No. 8:14-

 cv-114-T-27TBM, 2014 WL 5018888, at *3 (M.D. Fla. Oct. 7, 2014) (Whittemore, J.)

 (recognizing that the claimants had offered no evidence of deterioration, aside from their general

 assertion that the non-use of the vessel rendered it susceptible to deterioration and depreciation in

 value); Merch. Nat’l Bank of Mobile v. Dredge Gen. G.L. Gillespie, 663 F.2d 1338, 1342 (5th Cir.

 1981) 2 (holding the district court’s assessment that the vessels were liable to deterioration was not

 clearly erroneous where the district court made “detailed findings” and received expert testimony);

 Cal. Yacht Marina – Chula Vista, LLC v. S/V OPILY, No. 14-cv-01215-BAS (BGS), at *3 (S.D.

 Cal. Mar. 16, 2015) (holding that the vessel was liable to deterioration where the plaintiff’s expert,

 who had not personally inspected the vessel, addressed the implication of costly overhaul and the

 deterioration of the vessel’s condition and value while under arrest).

        Further, some courts at least consider diminution-in-value as a factor when evaluating

 liability to deterioration, decay, or injury. See, e.g., Jaffe v. M/S BREAKING WIND, No. 17-60108-



 2
   In Bonner v. City of Prichard, the Eleventh Circuit adopted as binding precedent all decisions of
 the former Fifth Circuit handed down prior to October 1, 1981. 661 F.2d 1206, 1209 (11th Cir.
 1981) (en banc). The Fifth Circuit issued its opinion in Merchants National Bank of Mobile after
 October 1, 1981.
                                                   5
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 6 of 18 PageID 1359



 CIV-ZLOCH/HUNT, 2017 WL 7731867, at *6 (S.D. Fla. June 13, 2017) (finding the defendant-

 vessel was liable to deterioration, decay, or injury because, among other reasons, there was

 testimony at a hearing that the vessel was a “depreciating asset” and contrary evidence was not

 presented) report and recommendation adopted, 17-60108-CIV, 2017 WL 7732306 (S.D. Fla.

 June 28, 2017); Shelter Cove Marina, Ltd. v. M/Y ISABELLA, No. 3:17-cv-01578-GPC-BLM,

 2017 WL 5906673, at *2 (S.D. Cal. Nov. 30, 2017) (finding a professional yacht broker’s analysis,

 including his statement that the vessel should be sold as soon as possible to preserve its value, to

 be credible).

        Plaintiff argues that incomplete repairs have degraded the condition of the Vessel. (Doc.

 62 at 5). According to Plaintiff, Bouchard, the entity managing the Vessel, instructed Plaintiff to

 cease working on the Vessel at a time when Plaintiff had removed the Vessel’s old, corroded deck

 plating, but before Plaintiff had replaced the plating. (Docs. 62 at 2; 62-1 ¶4). Consequently, these

 unfinished repairs resulted in large holes distributed across the deck of the Vessel, exposing the

 Vessel’s tanks to the elements. (Docs. 62 at 2; 62-1 ¶5).

        Plaintiff offers the affidavit of Hugo Ortiz (“Ortiz”), Plaintiff’s senior vice president, in

 support of the Motion. 3 (Doc. 62-1 ¶2). To rebut B. 215 Corp’s assertion in its response that

 Plaintiff failed to offer any expert testimony, Plaintiff also offered Ortiz’s testimony during the

 hearing. Identifying himself as a marine architect, Ortiz testified that he graduated from Vera Cruz



 3
   Plaintiff also offers the affidavit of Bruce Rosen (“Rosen”), an employee of Plaintiff whose duties
 include preparing repair estimates, evaluating Plaintiff’s costs during repair projects, and
 evaluating Plaintiff’s costs and profits after the completion of repair projects. (Doc. 62–2 ¶¶1, 3).
 The Court previously considered Rosen’s testimony when ruling on the Motion to Vacate Arrest
 and the Motion to Set Security and Counter Security. (Doc. 71 at 11, 13). According to Rosen, the
 total amount due to Plaintiff is $3,048,108.00 (Doc. 62-2 ¶13). Rosen also states that the total
 amount due for dockage between January 11, 2019 and April 5, 2019, was $208,930.00, whereas
 the amount of additional rent charges for scaffolding amount to $231,000.00 Id. at ¶¶9–10. The
 custodial charged totaled $236,480.00 as of June 24, 2019. Id. at ¶12.
                                                  6
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 7 of 18 PageID 1360



 University with a degree in naval engineering and marine architecture and completed marine

 structures postgraduate work in Japan. He also testified that he has worked in the ship repair

 industry for thirty years, which involves anticipating future problems based on deterioration.

         In his affidavit, Ortiz states that rainfall has filled some of the Vessel’s tanks with water,

 which caused the Vessel to list. Id. at ¶7. Indeed, this list became pronounced enough that the

 United States Coast Guard ordered Plaintiff to correct the list, which Plaintiff accomplished by

 pumping water from the exposed tanks to non-exposed tanks on the Vessel’s opposing side. Id. at

 ¶¶7–8. Ortiz states that the operation will be needed consistently “[i]f the weather and rain continue

 as experienced.” 4 Id. During the hearing, Ortiz admitted that he did not know the condition of the

 Vessel’s internal structure, but that he believed “possible cracks” and “some holes in the walls

 inside” of the Vessel existed because of movement upon rainfall. Nonetheless, Ortiz admitted that

 he did not have any proof that cracks existed in the Vessel’s hull, nor any evidence that the Vessel

 has deteriorated with respect to cracks from the time work was stopped to the date of the hearing.

 Indeed, Ortiz testified that he was merely giving his opinion and supposition that there might be

 some deterioration of the Vessel. He also admitted that he did not know the condition of the pumps,

 generators, lights, or equipment.

         Plaintiff argues that the continued accumulation of water in certain tanks demonstrates that

 the Vessel is liable to deteriorate further in the future. (Doc. 62 at 5). Plaintiff also points out that

 the Vessel could be placed in danger when pumping water from one tank to another no longer

 serves as a viable method to correct any list. Id. at 6. Plaintiff claims that even more water will

 accumulate in the tanks, especially with hurricane season approaching, as the water cannot be




 4
  Plaintiff represented during the hearing that further efforts to pump the water from the tanks have
 not been necessary because the tanks have not accumulated substantially more water.
                                                    7
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 8 of 18 PageID 1361



 pumped out of the Vessel due to contamination. Id. at 5–6. Plaintiff argued during the hearing that

 the accumulated water has caused stability problems for the Vessel.

         Plaintiff also argues that “economic deterioration” serves as another basis for the Court to

 order an interlocutory sale of the Vessel. Id. at 6. In his affidavit, Ortiz states that the water entering

 the Vessel’s tanks mixes with residual asphalt or other petroleum products in the tanks to

 contaminate the water. (Doc. 62-1 ¶9). According to Ortiz, this contaminated water cannot be

 removed from the vessel without violating “applicable environmental laws and regulations.” Id.

 Ortiz states that, based on Plaintiff’s experience, the cost of removing and treating the water would

 cost approximately $1.2 to $1.5 million. Id. at ¶10. In addition to the testimony explained above,

 Ortiz stated during the hearing that water intrusion could be a significant problem. When asked on

 cross-examination to point to any evidence that the condition of the Vessel’s hull is deteriorating,

 he broadly cited the government’s requirement that the Vessel be inspected every five years, as

 deterioration may exist after such time, and his lack of knowledge regarding whether any work

 had been previously been performed on the hull.

         Plaintiff contends that the contaminated water serves as a source of economic deterioration

 to the Vessel. (Doc. 62 at 6). Consequently, any future owner will need to remove and treat the

 accumulated water before using the Vessel for its intended purpose and any potential buyer of the

 Vessel will take this expensive process into account when determining a reasonable purchase price

 of the Vessel, thereby reducing the value of the Vessel. Id. As such, Plaintiff argues that the

 Vessel’s condition is deteriorating from an “economical” standpoint. Id.

         In response to the Motion, the Vessel Interests argue that Plaintiff’s offered evidence is

 insufficient, primarily pointing out that Plaintiff failed to provide requisite expert testimony

 regarding the Vessel’s purported deterioration. (Doc. 69 at 5–7). As noted, Plaintiff sought to rebut



                                                     8
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 9 of 18 PageID 1362



 this argument by offering Ortiz’s testimony at the hearing. The Vessel Interests offer the

 declaration of Charles Gillespie (“Gillespie”), a marine surveyor and professional engineer with

 3D Marine, which is an independent surveying marine consulting company. (Doc. 69-1 ¶1).

 Gillespie, a licensed professional engineer and a marine surveyor for nine years, states that he was

 retained to examine the extent of any deterioration of the Vessel and the prospect for additional

 deterioration. Id. at ¶¶1–2. Gillespie made several findings based on his inspection of the Vessel,

 including finding that: (1) the Vessel is in an “expected condition,” with surface corrosion on some

 areas of exposed hold piping, which is removable and not permanently harmful to the Vessel’s

 structure; (2) the Vessel has some normal depreciation that is consistent with expected depreciation

 during an extended repair period; and (3) more than half of the holds noted with water were filled

 with water only, whereas less than half had a mixture of asphalt and water. Id. at ¶¶6–7, 10.

           Additionally, the Vessel Interests dispute Plaintiff’s arguments regarding “economic

 deterioration,” arguing that Plaintiff invents this concept and improperly conflates two of the bases

 for an interlocutory sale under Supplemental Rule E(9)(a)(i). (Doc. 69 at 8). During the hearing,

 counsel argued that Plaintiff’s only cited source of deterioration was the rainfall, yet Ortiz had

 failed to provide any analysis that proved such deterioration. Counsel also argued that the record

 lacked any evidence demonstrating that the value of the claim would soon exceed the value of the

 Vessel.

           Plaintiff fails to show that the Vessel is liable to deterioration, decay, or injury, and the

 Motion is accordingly due to be denied on this basis. Ortiz’s testimony regarding the liability of

 the Vessel to deterioration is unpersuasive. Although he established his background and

 qualifications in naval engineering and marine architecture, described the list of the Vessel, and

 remarked on the accumulation of water in certain tanks, Ortiz’s testimony was grounded in



                                                    9
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 10 of 18 PageID 1363



 supposition. Ortiz admitted multiple times during cross-examination that he did not have proof of

 the alleged deterioration that he described. Despite describing the water accumulation, he

 acknowledged that he did not know the condition of the pumps, generators, lights, or equipment,

 and he admitted that he was unaware of the conditions of the Vessel’s internal structures. The

 Court is cognizant that Rule E(9)(a)(i)(A) focuses on liability to deterioration, decay, or injury, but

 Ortiz’s supposition-laden testimony nonetheless falls short. Because Plaintiff relied solely on

 Ortiz’s testimony to carry its burden and Ortiz’s testimony falls short, this argument is unavailing.

        Plaintiff’s argument regarding economic deterioration is also unpersuasive. In arguing that

 “economic depreciation” justifies the sale, Plaintiff cites to Branch Banking & Trust Co. v. Fishing

 Vessel TOPLESSS, No. ELH-12-2364, 2013 WL 6410814 (D. Md. Dec. 6, 2013). However, the

 Branch Banking court did not mention “economic depreciation.” Instead, the court briefly

 mentioned diminution-in-value in passing. Id. at *2. Branch Banking is also readily distinguishable

 from the instant action, as the plaintiff in Branch Banking brought the in rem admiralty action for

 foreclosure of a preferred ship mortgage under the Ship Mortgage Act, 46 U.S.C. §§ 31301 et seq.,

 and the plaintiff’s motion for summary judgment was before the court. Id. at *1. Here, the Court

 considers Plaintiff’s request for an interlocutory sale under Supplemental Rule E(9). As noted

 above, however, some courts consider diminution-in-value when evaluating liability to

 deterioration, decay, or injury. Any effort to show the Vessel’s alleged decrease in value still falls

 short in light of Ortiz’s testimony, and Plaintiff fails to establish the Vessel’s liability to

 deterioration, decay, or injury.

        Therefore, Plaintiff’s request for an interlocutory sale under Supplemental Rule

 E(9)(a)(i)(A) is due to be denied.




                                                   10
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 11 of 18 PageID 1364



            B. Unreasonable Delay in Securing the Release of the Vessel

        The third basis for ordering the sale of a vessel under Supplemental Rule E(9) is if “there

 is an unreasonable delay in securing release of the property.” Fed. Supp. R. E(9)(a)(i)(C). Plaintiff

 argues that the Court should order the interlocutory sale of the Vessel because there has been an

 unreasonable delay in securing the release of the Vessel. (Doc. 62 at 7).

        Plaintiff points out that the United States Marshal arrested the Vessel on April 5, 2019. Id.

 When Plaintiff filed the Motion, approximately five months had passed since the date of arrest. Id.

 During the hearing, Plaintiff emphasized that, as of the hearing, nine months had passed since the

 Vessel’s arrest, which Plaintiff described as a delay of “double the time the courts generally find”

 as being unreasonable. Plaintiff further highlighted that, although B. No. 215 Corp. had previously

 argued against an interlocutory sale because the Motion to Vacate Arrest was outstanding and

 mediation was upcoming, the Court has ruled on the Motion to Vacate Arrest and the parties have

 mediated. Plaintiff also argued that the defendants here have never posted bond, entered into any

 stipulation, or otherwise attempted to secure the Vessel’s release under Supplemental Rule E(5).

 Presently, more than one year has elapsed since the Vessel’s arrest.

        In its response to the Motion, the Vessel Interests argue that finding an unreasonable delay

 exists depends on the circumstances, not a bright-line rule, such as four or five months. 5 (Doc. 69

 at 8). B. No. 215 Corp. also argues that case law suggests that courts typically permit interlocutory

 sales where the owner fails to make a claim on the vessel, which is distinguishable from the instant



 5
   The response in opposition to the Motion relies on one case, Essex Crane Rental Corp. v. DB
 Crossmar 14, No. 16-8146, 2016 WL 5869790 (E.D. La. Oct. 7, 2016), to argue that finding the
 existence of an unreasonable delay depends on the circumstances. (Doc. 69 at 8). The court in
 Essex Crane stated that “what amounts to an unreasonable delay depends on the circumstances.”
 2016 WL 5869790, at *5. The Court agrees with this principle to the extent that the analysis herein
 is not based on a bright-line rule, but rather guidance from prior cases before the Court and a
 review of the record before the Court.
                                                  11
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 12 of 18 PageID 1365



 action. Id. at 9. During the hearing, counsel for the Vessel argued that, “from Bouchard’s

 perspective, the owner of the barge [is] working” and “trying to make arrangements for the charter

 of this vessel after it’s fixed,” which would not be possible if the Vessel is sold. Counsel also

 represented that “Bouchard wants to try to solve this problem” and “they want that barge out of

 there more than anybody.” Counsel for the Vessel was unaware of whether Bouchard intends to

 post the security into the Court registry. Counsel for the Vessel also pointed out that the Court

 ruled on the Motion to Vacate Arrest on November 14, 2019. On this basis, counsel argued that,

 even if the Court were inclined to follow the four-or-five-month rule articulated in cases cited by

 Plaintiff, the date of the Court’s ruling on November 14, 2019, fell within four months of the date

 of the hearing.

        This Court has previously found a seven-month delay since the time of a vessel’s arrest to

 be unreasonable where an owner had not posted a bond, entered into a stipulation, or otherwise

 attempted to secure the release of the vessel under Supplemental Rule E(5). M.D. Moody & Sons,

 Inc. v. McLaren, No. 3:11-cv-1242-J-32JBT, 2012 WL 13136843, at *2 (M.D. Fla. July 30, 2012)

 (Toomey, Mag.), (“[T]he passage of seven months since the time of the Endeavor’s arrest amounts

 to an unreasonable delay in securing the release of the vessel.”), report and recommendation

 adopted, No. 3:11-cv-1242-J-32JBT, 2012 WL 13136840, at *1 (M.D. Fla. Nov. 15, 2012)

 (Corrigan, J.). See also Seacor Marine LLC, 2014 WL 5018888, at *3 (finding an unreasonable

 delay where the vessel had been in the substitute custodian’s possession for over eight months and

 the vessel’s owner had not “posted bond or otherwise attempted to secure the release of the

 Vessel”).

        However, when the Court has entered an order setting a bond or security for the subject

 vessel’s release, the Court has also considered the length of time that has passed since the entry of



                                                  12
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 13 of 18 PageID 1366



 that order when evaluating a motion for interlocutory sale. See, e.g., 20th Century Fox Film Corp.,

 992 F. Supp. at 1438; Turner v. Neptune Towing & Recovery, Inc., No. 8:09-cv-1071-T-27AEP,

 2010 WL 11651427, at *3 (M.D. Fla. Dec. 30, 2010) (Porcelli, Mag.). For example, in 20th

 Century Fox Film Corp., the subject vessel was arrested in February of 1997 and, upon the owner’s

 motion, the Court ordered the bond set at the amount of $158,918.00 on April 15, 1997. 992 F.

 Supp. at 1437. However, no bond had been posted since the vessel’s arrest and attachment in

 February of 1997. Id. The Court recognized that, during an accompanying hearing, the defendants

 represented that they did not have the financial ability to post the bond and failed to offer any

 counterargument to the plaintiff’s assertion that there had been an unreasonable delay in securing

 the vessel’s release. Id. at 1438. Emphasizing the eight-month delay that had passed since the April

 15, 1997 bond order, the Court held that such delay, “with no release in sight and adjudication of

 the merits of the claim still months away,” constituted an unreasonable delay. Id.

        Similarly, in Turner, the Court signed an order for the arrest of the subject vessel on

 December 8, 2009. 2010 WL 11651427, at *1. Thereafter, on March 18, 2010, the Court held a

 hearing for the purpose of setting an appropriate bond amount under Supplemental Rule E(5),

 finding that the amount of Neptune’s fairly stated claim was $48,436.21. Id. at *1, 3. Neptune

 moved for interlocutory sale of the vessel based on the vessel’s deteriorating condition, the

 excessive expense of maintaining the vessel under seizure, and the owner’s unreasonable delay.

 Id. at *1. The Court granted the request for an interlocutory sale based on the owner’s unreasonable

 delay in securing the release of the property. Id. at *3. The Court emphasized that “[c]ourts

 interpreting [Rule E(9)(a)(i)(C)] have held that a vessel owner’s ‘unreasonable delay’ in posting

 security for the release of the vessel alone justifies an interlocutory sale.” Id. (citing, inter alia,

 Merch. Nat’l Bank of Mobile, 663 F.2d at 1341–42). The Court noted that the vessel had been



                                                   13
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 14 of 18 PageID 1367



 arrested on December 10, 2009, and the Court had entered its order setting the bond for the vessel’s

 release on March 18, 2010. Id. As such, the Court found that the delay was unreasonable in light

 of the twelve months that had passed since the vessel’s arrest and the nine months that had passed

 since the order setting the bond. Id.

        Here, an unreasonable delay in securing the release of the Vessel exists. The United States

 Marshal initially arrested the vehicle over a year ago, on April 5, 2019. The Vessel Interests filed

 the Motion to Vacate Arrest on May 9, 2019. On June 3, 2019, over ten months ago, the Vessel

 Interests filed the Motion to Set Security and Counter Security. Aside from the filing of this

 motion, however, the record is devoid of any evidence that the Vessel Interests posted security,

 entered into a stipulation, or otherwise attempted to secure the Vessel’s release under

 Supplemental Rule E(5). See Merch. Nat’l Bank of Mobile, 663 F.2d at 1341–42 (holding that the

 district court’s finding there was an unreasonable delay in securing the release of the vessels was

 not clearly erroneous where, in the eight months following the vessels’ arrests, the claimants did

 not post bond, enter into a stipulation, or otherwise attempt to secure the release of the vessels

 under Rule E(5)).

        The Court granted-in-part the Vessel Interests’ motion and set the security. The Court

 entered that order five months ago, yet the record is devoid of any indication that the Vessel

 Interests, Bouchard, or any other entity intend to pay the security. Three months ago, during the

 hearing, the Court specifically asked counsel for the Vessel whether there was any intention to

 post the security. Although counsel broadly claimed that Bouchard was “trying to get future

 charters,” “trying to make arrangements,” and was “working on it,” he admitted that he was

 unaware of any plan or intention to post the security into the Court registry. Indeed, despite moving

 to vacate the arrest, requesting the Court to set security, and alleging in the counterclaim that the



                                                  14
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 15 of 18 PageID 1368



 purportedly false arrest of the vessel causes B. No. 2015 Corp. to incur $25,000.00 per day, neither

 the Vessel Interests nor any other entity has posted security. A review of the record reveals that

 the withdrawal of local counsel for the Vessel serves as the only development in the record since

 the hearing three months ago. (Docs. 82, 84). Thus, this action is distinguishable from Action

 Marine, Inc. v. M/V NORSEMAN, where the court denied the motion for interlocutory sale because

 “less than five months” had elapsed from the date of the Court’s ruling and some undescribed

 event and the parties were actively disputing the terms of the release. No. Civ. A. 96-3945, 1997

 WL 222412, at *1 (E.D. La. Apr. 28, 1997). Thus, while the Court is cognizant that five months

 is shy of the unreasonably delays of eight months in 20th Century and nine months in Turner,

 respectively, the record nonetheless demonstrates that an unreasonable delay in securing the

 release of the Vessel exists.

        Further, the Vessel Interests relied heavily in their response to the Motion on the pendency

 of the Motion to Vacate Arrest and the mediation, but the Court ruled on the Motion to Vacate

 Arrest and the parties conducted mediation, which resulted in an impasse, approximately five

 months ago. As such, these arguments are unpersuasive. 6 Also, in addition to there being “no

 release in sight,” adjudication of this action on the merits is “still months away,” 20th Century Fox

 Film Corp., 992 F. Supp. at 1438, as this action is set for the trial term commencing, at the earliest,

 approximately seven months from now, on November 2, 2020, (Doc. 58 at 2). Finally, to the extent

 that the Vessel Interests’ objections to the Motion may be construed as requesting the Court to



 6
   Similarly, the Vessel Interests’ assertion in the response that “most of the cases” where courts
 permit interlocutory sales involve an owner’s failure to make a claim on the vessel is unsupported
 by any case law. (Doc. 69 at 9). This Court and other courts in the Eleventh Circuit have ordered
 the interlocutory sale of a vessel despite an owner’s claim. See, e.g., 20th Century Fox Film Corp.,
 992 F. Supp. at 1438; Seacor Marine LLC, 2014 WL 5018888, at *3; Jaffe, 2017 WL 7731867, at
 *6–7. As such, this argument is unavailing.

                                                   15
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 16 of 18 PageID 1369



 deny the requested interlocutory sale because of the merits of the action, the focus of Supplemental

 Rule E(9) is on avoiding the complications related to maintaining an arrested vessel, not the

 resolution of the merits of a particular claim. 7

           Therefore, for the foregoing reasons, the Motion is due to be granted because an

 unreasonable delay securing the release of the Vessel exists under Supplemental Rule E(9)(a)(i)

 (C).

     IV.      CONCLUSION

     Accordingly, it is ORDERED as follows:

     1. Plaintiff’s Amended Motion for Interlocutory Sale of Vessel (Doc. 62) is GRANTED to

           the extent that it requests an interlocutory sale of Barge B. 215 pursuant to Supplemental

           Rule E(9)(a)(i)(C).

     2. The United States Marshal is authorized and directed to sell the vessel Barge B. 215, her

           engines, tackle, apparel, and equipment, at public action on at least one calendar week’s

           notice to the highest and best bidder, in accordance with Local Admiralty Rule 7.05(r), and




 7
   Counsel for the Vessel also argued in passing during the hearing that the Court must consider the
 “financial side” of the action and, as such, “there is no evidence that the value of the vessel is
 reaching the tipping point of the claim.” However, the language of Rule E(9)(a)(i)(C) is clear.
 Further, counsel did not provide any supporting legal authority, but instead generally referred to
 “these cases.” This Court has previously ordered interlocutory sales in accordance with Rule
 E(9)(a)(i)(C) independent of any consideration of the “financial side” of the action. See, e.g., 20th
 Century Fox Film Corp., 992 F. Supp. at 1437–38 (reviewing evidence regarding the vessel’s value
 simply because the owner objected only to the plaintiff’s valuation of the vessel in opposing the
 interlocutory sale, but finding that there was an unreasonable delay because eight months had
 passed since the entry of the court’s bond order, with no release in sight and adjudication months
 away); Turner, 2010 WL 11651427, at *2–3 (noting an affidavit offered by the plaintiff, who
 moved for an interlocutory sale on all three grounds under Rule E(9)(a)(i), which stated that
 maintenance of the vessel constituted a burden, before finding that an unreasonable delay existed
 based on the elapsed time). Finally, to the extent that this argument may be construed as attacking
 Plaintiff’s failure to show that the expense of keeping the Vessel is excessive or disproportionate,
 Plaintiff does not seek relief under Rule E(9)(a)(i)(B).
                                                     16
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 17 of 18 PageID 1370



       subject to the Court’s confirmation. Any net proceeds, following payment of Marshal’s

       fees and charges and other costs of sale, shall be deposited into the Court’s registry for

       distribution following the resolution of this action. The sale shall be conducted no later

       than SIXTY (60) DAYS from the date of this Order.

    3. Pursuant to Local Admiralty Rule 7.05(q), the United States Marshal shall publish notice,

       in the manner prescribed by Local Admiralty Rule 7.01(g), twice: the first publication shall

       be at least one (1) calendar week prior to the date of the sale, and the second publication

       shall be at least three (3) calendar days prior to the date of the sale. The notices shall include

       the time and place where the sale will be conducted. The notices shall state that prospective

       bidders may, on application to the United States Marshal and, in such times and manner as

       he may direct, board the Vessel to conduct an inspection thereof. The notices shall also

       state that the highest and best bidder will be required to deliver to the United States Marshal

       at the time of the sale, in cash, certified check, or cashier’s check, earnest money equal to

       $500.00 or 10% of the bid price, whichever sum is greater, and the bidder shall pay the

       remaining purchase price by cash, certified check, or cashier’s check within three (3)

       working days of the sale, or if an objection is filed in accordance with Local Admiralty

       Rule 7.05(r)(7), within three (3) working days after the Court confirms the sale. In addition

       to the notice requirements of the Local Admiralty Rules, the parties are authorized to

       publish the Notice of Sale and engage in other appropriate advertising in such other

       specialized publications as the parties mutually agree, with the parties sharing the cost of

       this additional advertising equally.

    4. The United States Marshal shall file a written report at the conclusion of the sale in

       accordance with Local Admiralty Rule 7.05(r)(5). Unless an objection is timely filed under



                                                  17
Case 8:19-cv-00605-CEH-CPT Document 85 Filed 04/24/20 Page 18 of 18 PageID 1371



        Local Admiralty Rule 7.05(r)(7), or the purchase is in default for failing to pay the purchase

        price, Plaintiff shall file a Request for Confirmation of Sale on the day following the last

        day for filing objections. The Request for Confirmation of Sale shall comply with the

        prescriptions of Local Admiralty Rule 7.05(r) and include a proposed Confirmation of Sale

        that substantially conforms in format and content to the form identified as MDF 710 in the

        Appendix of Forms of the Local Admiralty Rules.

        DONE AND ORDERED in Tampa, Florida on April 24, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                                 18
